 1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     +1 630-575-8181
 4   jdavidson@sulaimanlaw.com

 5   Nicholas M. Wajda (Nev. Bar No. 11480)
     WAJDA LAW GROUP, APC
 6   871 Coronado Center Drive, Suite 200
 7   Henderson, Nevada 89052
     +1 702-900-6339
 8   nick@wajdalawgroup.com

 9   Attorneys for the Plaintiff
10
                                   UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA

12                                                      Case No. 2:19-cv-00681-GMN-NJK
13                                                      JOINT STIPULATION AND ORDER FOR
      JOANNE HAYWOOD-AGUILAR,                           DISMISSAL WITH PREJUDICE
14
                         Plaintiff,
15
              v.
16

17    GENERAL MOTORS FINANCIAL
      COMPANY, INC.; SECURITY FINANCE
18    CORPORATION; EQUIFAX
      INFORMATION SERVICES, LLC; and
19    TRANSUNION LLC,
20                       Defendant.
21

22

23

24

25

26
27

28
                                                    1
 1          Plaintiff, JOANNE HAYWOOD-AGUILAR, and Defendant, GENERAL MOTORS
 2   FINANCIAL COMPANY, INC., acting through counsel, and pursuant to Federal Rule of Civil
 3
     Procedure 41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this action against
 4
     General Motors Financial Company, Inc., with each party to bear its own attorney’s fees and costs.
 5
      DATED: September 24, 2019                       Respectfully submitted,
 6

 7    /s/ Joseph S. Davidson                          /s/ Christopher Jorgensen (with consent)

 8    Joseph S. Davidson                              Christopher Jorgensen
      SULAIMAN LAW GROUP, LTD.                        LEWIS ROCA ROTHGERBER
 9    2500 South Highland Avenue                      CHRISTIE LLP
      Suite 200                                       3993 Howard Hughes Parkway
10    Lombard, Illinois 60148                         Suite 600
      +1 630-575-8181                                 Las Vegas, Nevada 89169
11    jdavidson@sulaimanlaw.com                       +1 702-474-2642
                                                      cjorgensen@lrrc.com
12    Counsel for Joanne Haywood-Aguilar
                                                      Counsel for     General    Motors    Financial
13                                                    Company

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
 1                                           ORDER

 2          The stipulation is approved. The action against General Motors Financial Company is
 3
     hereby dismissed with prejudice.
 4

 5
     IT IS SO ORDERED
 6
     Dated this ___
                 25 day of September, 2019            ____________________________________
 7                                                    Gloria M. Navarro, District Judge
                                                      United States District Court
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
